  Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20        Page 1 of 26 PageID 7



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION


SAMUEL AMEZQUITA MORALES            §
Plaintiff,                          §             Civil Action No3:20-cv-3580
                                    §
v.                                  §
                                    §
KEVIN LOUIS HILL &                  §
ASHLEY DISTRIBUTION SERVICES, LTD., §
Defendants.                         §

                    INDEX OF STATE COURT FILINGS

    Exhibit                          Filing                        Date Filed in
                                                                   State Court
      B-1         Plaintiffs’ Original Petition                       8/28/20

      B-2         Citation Issued - Ashley Distribution               8/31/20
 (No document)    Services, Ltd.
      B-3         Citation Issued – Kevin Louis Hill                  8/31/20
 (No document)
      B-4         Defendants’ Answer to Plaintiff’s Original          11/30/20
                  Petition
      B-5         Citation Returned – Ashley Distribution             11/30/20
                  Services (Executed on 11/06/20)
Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20   Page 2 of 26 PageID 8




           EXHIBIT B-1
                           DC-C202000497 - Johnson County - 413th District Court
Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20                              Page 3 of 26 PageID  9 8/28/2020 2:02 PM
                                                                                                Filed:
                                                                                                   David R. Lloyd, District Cierk
                                                                                                        Johnson County, Texas
                                                                                                    6y: Jennifer Vassar, Deputy



                                                                 DC-C202000497
                            CAUSE NO.
 SAMUEL AMEZQUITA MOI2ALES,    §                                              IN THE DISTRICT COURT
              Plaintif'f       §
                                  .
                                                        §
 VS.                                                    §                          JUDICIAL DISTRICT
                                                        §              Johnson County - 413th District Court
 ICEVIN LOUIS HILL &                                    §
 ASHLEY DISTRIBUTION                                    §
 SERVICES, LTD.                                         §
                                                        §
                         Defenclants       §        JOHNSON COUNTY, TEXAS
                             PLAINTIFF'S ORIGINAL PETITION

 TO THE HONORABLE NDGE OF SAID COURT:

         COMES NOW, Samuel Amezquita Morales, Plaintiff herein and fles this Original

 Petition complaining of Defendants, Ashley Distribution Services, LTD. and Kevin Louis

 Hill, (collectively hereinafter called Defendants), and for cause of action could show unto the

 Court the following:

                                                 I.
                                      DISCOVERY CONTROL PLAN

         Pursuant to Ru1c 190.3 T>;x. R. CIv. P., Plaintiff, SAMUEL AMEZQUITA MORALES,

 asserts that discovery should be conducted in this case under level2.

                                                    II.
                                                  PARTIES

 2.      PlaintifP SA.MUEL AMEZQUITA MORALES is an individual residing in the state of

 Texas whose Social Security number is XXX-XX-X231, and whose Texas Driver's License

 number is XXXXX264.

 2.1     Defendant, Ashle,y Distribution Services, LTD. is a corporation doing business in Texas

 and may be served with citation and a copy of Plaintiff's Original Petition through its .registered

 agent, Corporation Service Company, 8040 Excelsior Dr. Suite 400, Madison, WI, 53717.

 Plaintiff's Original Petition with Request for Disclosures to Defendants                           Page 1
Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20                         Page 4 of 26 PageID 10




         Pursuant to Rule 2$ of trie Texas Rules of Civil Procedure, if sorne otlier individual(s),

 partnership(s), corporation(s), association(s), or btisiness entity(s) of any type are owned andlo.r

 operated under the nanie or narries of the above Defendants, Plaintiffhereby demands that the

 appropriate entity be substituted.

 2.2     Defendant, KEVIN LOUIS IiILL is an individual residing in Texas and may be served

 with citation and a copy of Plaintiff's Original Petition at his residence 4732 .Kristie Lane, Balch

 Springs, TX 75180 or wherever he may be found.

                                                  III.
                                  JURISDI.CTION AN.D VENUE

 3.     Venue is proper in Johnson County, Texas pursuant to § 15.002 et. seq of the Texas Civil

 Practices and Remedies Code since all or part of the cause of action occu.rred in Johnson County,

 Texas. Furthermore, this Court has jurisdiction over this lawsuit as the amounts sought herein are

 within the jurisdictional limits of this court. While amounts of damages to be awarded will be the

 decision made by a jury of the Plaintiff's peers, to coinply with T.R.C.P. 47, as revised, Plaintiff

 states that he is seeking damages pursuant to Rule 47 (c)(2).

                                                  IV.
                                               FACTS

 4.     Plaintiff, Sainuel Amezquita IVlorales wotdd sliow this Honorable Court that on or about

 March 25, 2019, Plainti.ff, Samitel Amezquita iVlorales was operating a vehicle in obedience with

 applicable traffic laws on US Hwy 67, Alvarado, Johnson County, Texas, Defendant, Kevin Louis

 Hill was operating a company vehicle in the course and scope of his employment, travelling in

 front of PlaintifFs vehicle. Defendant, Ashley Distribution Services, LTD. entrusted Defendant,

 Kevin Louis Hill to operate the company vehicle. Defendant, Ashley Distribution Services,

 LTD., failed to properly inspect and inaintain the company vehicle. The drive shaft of the
 Plaintifs Original Petition with Requestfor Disclosures to Defendants                        Page 2
Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20                              Page 5 of 26 PageID 11




 company vehicle becanie dislodged and fell into the street in front of Plauitiff Samuel Amezquita

 Morales' vehicle, causing him to veer to the right and hit the median. As the direct and proximate

 result of this collision, Plaintiff Samuel Amezquita Morales suffered personal injui7es and

 damages as will be set foi-th more fu11y herein.

                                         V.
                       SPECIFIC NEGLIGENCE OF KEVIN LOUIS HILL

 5. Plaintiffwould show this Honorable Court and Jury that at the time ofthe occurrence in

 question, Defendant Driver, Kevin Louis Hill who was in course and scope of his employment

 with Ashley Distribution Services, LTD., was guilty of various acts and oinissions, each of

 which constituted negligence as a matter of law or at common law, and each of said acts and

 omissions, whether singularly or combined, jointly or severally, being a proximate cause of the

 occurrence in question. Said acts and omissions include, but are not limited to, the following:

             (1) Faihire to properly inspect the vehicle to ensure it was safe to operate as a person
                 using ordinary care would have done;
             (2) Failure to ensure that all parts and accessories were in a safe an proper operating
                 condition at all times as a person using ordinary care would have done;
             (3) Failttre to repair any defect or deficiency which would be likely to affect the safety
                 of operation of the vehicle;
             (4) Failure to notify his employers about an unsafe condition on the vehicle as a person
                 using ordinary care would have done;


 6.      That each and all of the i:oregoing acts and/or on-assions of negligence, taken individually,

 collectively, or in any conibination, were directly and proxiniately a cause of the serious,

 permanently, and disabling bodily injuries and damages sustained by the PLAINTIFF.




 Plaintiff's Original Petition with Request for Disclosures to Defenclant,s                    Page 3
Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20                             Page 6 of 26 PageID 12




                                              V.I.
                                      RESPONDEAT SUPERIOR

 7.      Under the docti-ine of Respondeat Superior, Ashley Distribution Services, LTD., as

 employer of Defendant, Kevin Louis Hill, is vicariously liable for the torts that Kevin Louis

 Hill, its employee, cominitted in the course and scope of his employment. The incideiit on llilarch

 25, 2019, made the basis of this lawsuit was coinmitted in the course and scope of Kevin Louis

 Hill's employmcnt with Ashley Distribution Services, LTD.

                                            VII.
                                   NEGLIGENT ENTRUSTMENT

 8.      Plaintiff would show that at the time of the collision in question, Ashley Distribution

 Services, LTD. was the owner of a commercial veliicle being driven by Delendant Driver,

 Kevin Louis Hill. Plaintiff would also show that veliicle that was driven by Defendant, Kevin
                                                                   ,
 Louis H.ill was insured by Defendant, Ashley Distribution Services, LTD. Defendant, Ashley

 Distribution Services, L•TD., entrusted the vehicle in question to Kevin Louis Hill for the

 purpose of operating it on the public streets and highways of Texas, and Defendant, Kevin

 Louis Hill operated the vehicle in question with the knowledge, consent and permission of

 Defendant, Ashley Distribution Services, LTD. At such time, Kevin Louis Hill, was

 incompetent and unfit to safely operate a motor vehicle on the public streets and highways.

 Defendant, Ashley Distribution Services, LTD., knew, or in the exercise of due care, should

 have known, that .Defendant Kevin Louis Hill was an incompetent and unfit driver and would

 create an unreasonable rislc of danger to persons and property on the public streets and highways

 of Texas. Defendant, Ashley Distribution Services, LTD. is therefore negligent for entrusting

 the veliicle in question to Defendant Kevin Louis Hill.


 Plaintiff's Original Petition with Request fo►- Disclosures to Defendants                   Page 4
Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20                             Page 7 of 26 PageID 13




                                                 VIII.
                                             DAMAGES
 9.      As a direct and proximate result of the incident in questio.n, P.laintiff sustained severe and

 painful injuries to his neck and spine.

          Plaintiffwould show that as a result of the injuries sustained by him, he has been

 required to seelc rnedical care and treatment and has incurrcd reasonable and necessary medical

 expenses in the care and treatment of his injui-ies in the past and he will, in a11 reasonab.le

 probability, continue to incur reasonable and necessary inedical expenses in the treatment of his

 injuries in the fiiture; he has experienced pain and suffering, mental anguish and emotional

 tr auma in the past and he will, in all reasonable probability, continue to experience pain and

 suffering, mental anguish ancl elnotional trauma in the future; he has become physically impaired

 and such itnpaizment will, in all reasonable probability, remain with him for the rest of his life;

 he has beco.me disabled and such disability will, in all reasonable probability, remain with him

 for the rest of his life.

                                                    ~~

 10.     Pleading further, if it be shown that Plaintiff was suffering from a previous injury,

 condition and/or disease at the time of the event in question, then such injury, condition and/or

 disease was aggravated as a proxiniate result of this occurrence.



                                                     X.
                                       JURY TRIAL REQUEST

 11.     Pursuant to Ru1e 216, TFx. R. Civ. P., P1ai.ntifF, Samuel Amezquita Morales requests a

 trial by jury.



 Plaintiff s Original Petition with Reguest for• Disclosures to Defendants                         Page 5
Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20                             Page 8 of 26 PageID 14




                                      XI.
            FOR TIiE ATTENTION OF THE COURT AND DEFENDANTS ONLY

 12.     Served with Plaintiff's Original Petition is Plaintif~''s First Request for Disclosures to

 Defendants. It is Plaintiff's position that this notice is sufficient to put each Defendant and each.

 Defendant's counsel, if any, on notice of any and all discovery deadlines applicable to the

 attached discovery reqtiests. Ptirsuant to Rule 194, each Defendant herein is reqtiest to disclose

 within fifty (50) days of the service of this request, the infoi7nation and materials described in

 Rule 194.2 a-1.

         WHEREFORE, PREMISES CONSIDERED, .Plaintiff prays that Defendants,

 individually and/or collectively be cited to appear an.d answer hereiii in accordance with the laws

 of the State of Texas; and that upon hearing hereon, he have judgment of and frorn the

 Defendants, individually and/or eollcctively, in the arnount of his damages proved; for a11 costs

 of Court; for pre judgment interest as allowed by law; for post judgnient interest frorn the date of

 judgrnent tmtil paid at the legal rate as established by the Texas Revised Civil Statutes; and for

 such other and further relief, both general and special, at law or in equity, to which he may show

 himself to be justly entitled.

                                                   Respectfully submitted,
                                                   LAW OFFICE OF COBY L. WOOTEN,
                                                                Y T        , P. C.

                                                   Vl
                                                    OBY L. WOOIAN     ,
                                                   State Bax No. 0079774
                                                   MATTILYN SMITH
                                                   State Bar No. 24097093
                                                   1301 Ballinger Street, Suite 100
                                                   Fort Worth, Texas 76102
                                                   (817) 632-8400
 Plaintiff's Original Petitioia with Request for Disclosures to Defendants              Page 6
Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20                             Page 9 of 26 PageID 15




                                                  (817) 529-2629 - FAX
                                                  coby a,cobywootenlaw.com
                                                  mattilyxi(@cobyvvootentaw.com
                                                  jasaice(a7cobywootenlaw.com
                                                  ATTORNEY FOR PLAINTIFF




 Plaintiff's Original Petition with Request for• Disclosures to Defendan4s              Page 7
Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20   Page 10 of 26 PageID 16




            EXHIBIT B-2

          (No Document)
Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20   Page 11 of 26 PageID 17




         EXHIBIT B-3

          (No Document)
Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20   Page 12 of 26 PageID 18




       EXHIBIT B-4
                       DC-C202000497 - Johnson County - 413th District Court
                                                                                            Filed: 11/30/2020 12:00 AM
                                                                                           David R. Lloyd, District Clerk
     Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20                   Page 13 of 26   PageID Johnson
                                                                                                19 County, Texas
                                                                                           By: Renee Alexander, Deputy



                             CAUSE NO. DC-C202000497

SAMUEL AMEZQUITA MORALES,                              §       IN THE DISTRICT COURT
                                                       §
                                                       §
         Plaintiff,                                    §
                                                       §
v.                                                     §       413TH JUDICIAL DISTRICT
                                                       §
KEVIN LOUIS HILL AND ASHLEY                            §
DISTRIBUTION SERVICES, LTD                             §
                                                       §
                                                       §
                                                       §
         Defendants.                                   §       JOHNSON COUNTY, TEXAS


     DEFENDANTS KEVIN HILL AND ASHLEY DISTRIBUTION SERVICES,
          LTD’S ANSWER TO PLAINTIFFS’ ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Defendants Kevin Louis Hill and Ashley Distribution

Services, Ltd. (“Defendants”), Defendants in the above-referenced Cause, and, in

response to Plaintiffs’ Original Petition on file herein, files this their Answer, and

would respectfully show the Court as follows:

                                                  I.

                                    GENERAL DENIAL

         1.    Subject to such stipulations and admissions as may be made hereafter,

Defendants deny each and every allegation made by Plaintiff and hereby enter a

general denial as is permitted by Rule 92 of the Texas Rules of Civil Procedure, and

requests that Plaintiff be required to prove by a preponderance of the evidence the

charges and allegations which he has made against Defendants.



DEFENDANTS KEVIN HILL AND ASHLEY DISTRIBUTION SERVICES, LTD’S
ANSWER TO PLAINTIFF’S ORIGINAL PETITION                                                     Page 1 of 4
  Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20        Page 14 of 26 PageID 20




                                         II.

                           AFFIRMATIVE DEFENSES

      2.     Further answering, alternatively, and by way of affirmative defense,

the incident in question and Plaintiff’s alleged resulting damages, if any, were the

result of negligent and negligent per se, acts and/or omissions of others not under

the control of Defendant, including Plaintiff Morales, whose acts or omissions were,

alternatively, a proximate cause, or a contributing proximate cause, or the sole

proximate cause of the incident in question and any alleged damages resulting

therefrom. Defendants, therefore, invoke the doctrine of comparative causation and

proportionate responsibility as set forth in Chapter 33 of the Texas Civil Practice or

Remedies Code.

      3.     Further answering, alternatively, and by way of affirmative defense, in

the unlikely event that any liability be found on the part of Defendants, such

liability be reduced by the percentage of causation and responsibility found to have

resulted from the negligence and negligence per se of others, including Plaintiff

Morales.

      4.     Further answering, alternatively, and by way of affirmative defense,

Plaintiff’s medical expenses should be limited to those actually paid or incurred on

behalf of Plaintiff pursuant to Texas Civil Practice & Remedies Code § 41.0105.




DEFENDANTS KEVIN HILL AND ASHLEY DISTRIBUTION SERVICES, LTD’S
ANSWER TO PLAINTIFF’S ORIGINAL PETITION                                     Page 2 of 4
  Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20       Page 15 of 26 PageID 21



                                        III.

                         REQUEST FOR DISCLOSURE

      5.     Pursuant to Rule 194 of the Texas Rules of Civil Procedure,

Defendants hereby request that Plaintiff disclose, within thirty (30) days of service

of this request, all of the information or material described in Texas Rule of Civil

Procedure 194.2.

                                        IV.

                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Defendants Kevin Louis Hill

and Ashley Distribution Services, Ltd. request that Plaintiff take nothing by his

suit, that Defendants recover their costs on their behalf expended, and for such

other and further relief to which Defendants may be justly entitled.




DEFENDANTS KEVIN HILL AND ASHLEY DISTRIBUTION SERVICES, LTD’S
ANSWER TO PLAINTIFF’S ORIGINAL PETITION                                    Page 3 of 4
 Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20      Page 16 of 26 PageID 22



                                      Respectfully submitted,


                                      /s/ Dylan P. Savage
                                      MARK S. SCUDDER
                                      State Bar No. 17936300
                                      DYLAN P. SAVAGE
                                      State Bar No. 24075522
                                      QUILLING, SELANDER, LOWNDS,
                                      WINSLETT & MOSER, P.C.
                                      2001 BRYAN ST., SUITE 1800
                                      DALLAS, TX 75201
                                      (214) 871-2100
                                      (214) 871-2111 Fax
                                      mscudder@qslwm.com
                                      dsavage@qslwm.com

                                      ATTORNEYS FOR DEFENDANTS
                                      KEVIN LOUIS HILL AND ASHLEY
                                      DISTRIBUTION SERVICES, LTD.


                         CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on the 30th day of November 2020 the
foregoing was electronically filed in compliance with Rules 21 and 21a of the Texas
Rules of Civil Procedure.


                                      /s/ Dylan P. Savage
                                      DYLAN P. SAVAGE




DEFENDANTS KEVIN HILL AND ASHLEY DISTRIBUTION SERVICES, LTD’S
ANSWER TO PLAINTIFF’S ORIGINAL PETITION                                  Page 4 of 4
Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20   Page 17 of 26 PageID 23




         EXHIBIT B-5
            Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20                              Page 18 of 26 PageID 24




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22269235
Notice of Service of Process                                                                            Date Processed: 11/06/2020

Primary Contact:           Barbara Kniess
                           Ashley Furniture Industries, Inc
                           1 Ashley Way
                           Arcadia, WI 54612-1218

Electronic copy provided to:                   Cherise Esposito

Entity:                                       Ashley Distribution Services, Ltd.
                                              Entity ID Number 3380159
Entity Served:                                Ashley Distribution Services, Ltd.
Title of Action:                              Samuel Amezquita Morales vs. Kevin Louis Hill
Matter Name/ID:                               Samuel Amezquita Morales vs. Kevin Louis Hill (10643900)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Personal Injury
Court/Agency:                                 Johnson County District Court, TX
Case/Reference No:                            DC-C202000497
Jurisdiction Served:                          Wisconsin
Date Served on CSC:                           11/06/2020
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Mattilyn Smith
                                              817-632-8400

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
    ,       Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20         Page 19 of 26 PageID 25
;
                                       State of Texas
    413TH DISTRICT COURT                                                        JOHNSON COUNTY, TEXAS

    DISTRICT CLERK                                                     ATTORNE`1 FOR PLAINTIFF(S)

    DAVID R. LLOYD                                                     MATTILYN SMITH
    GUINN JUSTICE CENTER                                               1301 BALLINGER STREET
    P.O. BOX 495                                                       SUITE 100
    CLEBURNE, TEXAS 76033                                              FORT WORTH, TEXAS 76102

    -------------------------------------------------------------------------------------
                                  C I T A T I 0 N - C I V I L

                                  (PLAINTIFF'S ORIGINAL PETITION)
                                      CAUSE N0. DC-C202000497

    NOTICE TO DEFENDANT:

    YOU HAVE BEEN SUED. YOU MAY EMPLOY AN ATTORNEY. IF YOU OR YOUR ATTORNEY DO NOT FILE A
    WRITTEN ANSWER WITH THE CLERK WHO ISSUED THIS CITATION BY 10:00 A.M. ON THE MONDAY NEXT
    FOLLOWING THE EXPIRATION OF TWENTY (20) DAYS AFTER THE SERVICE DATE OF THIS CITATION AND
    PETITION, A DEFAULT JUDGMENT MAY BE TAKEN AGAINST YOU.

    T0: ASHLEY DISTRIBUTION SERVICES, LTD.
         %REG. AGENT: CORPORATION SERVICE COMPANY
         8040 EXCELSIOR DRIVE
         SUITE 400
         MADISON, WISCONSIN 53717

    DEFENDANT - GREETINGS:

    You are hereby commanded to appear by filing a written answer to the plaintiff's
                                         0 R I G I N A L
    petition by 10:00 a.m, of the Monday next following the expiration of twenty (20) days
    after the service date of this citation and petition before the Honorable 413TH DISTRICT
    COURT of Johnson County, Cleburne, Texas.

    Said                                 0 R I G I N A L                        petition
    was filed in said court on the 28TH DAY OF AUGUST, 2020, in this cause numbered DC-
    C202000497, on the docket of said court, and styled:

        SAMUEL AMEZOUITA MORALES VS. KEVIN LOUIS HILL AND ASHLEY DISTRIBUTION SERVICES LTD.

    The nature of this demand is fully shown by a true and correct copy of the petition
    accompanying this citation and made a part hereof.

    The officer executing this writ shall promptly serve the same according to the
    requirements of law, and mandates thereof, and make due return as the law directs.

    Issued and given under my hand and seal of said Court at office in Cleburne, Texas, this
    31ST DAY OF AUGUST, 2020.
                                                DAVID R. LLOYD - DISTRICT CLERK
                                                413TH DISTRICT COURT          45 1G-(-,,
                                                    JOHNSON COUNTY, TEXAS               t¢.•••••. Q~j +^
                                                                                                       ~J
                                                                                      ~~ •0•
                                                                                                      ~.A
                                                                                                    •• i
        ►                          .
                                                               ~                      a                :
              PROCESS SERVER                        BYn.) ~ ,1- d ~# .4 )                          DE~tS



               DATE / TIME
                            DC-C202000497 - Johnson County - 413th District Court
Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20                             Page 20 of 26 PageID  268/28/2020 2:02 PM
                                                                                                Filed:
                                                                                                    David R. Lloyd, District Cierk
                                                                                                         Johnson County, Texas
                                                                                                     6y: Jennifer Vassar, Deputy



                                                                  DC-C202000497
                             CAUSE NO.
  SAMUEL AMEZQUITA MOI2ALES,    §                                              IN THE DISTRICT COURT
               Plaintif'f       §
                                   .
                                                         §
  VS.                                                    §                          JUDICIAL DISTRICT
                                                         §              Johnson County - 413th District Court
  ICEVIN LOUIS HILL &                                    §
  ASHLEY DISTRIBUTION                                    §
  SERVICES, LTD.                                         §
                                                         §
                          Defenclants       §        JOHNSON COUNTY, TEXAS
                              PLAINTIFF'S ORIGINAL PETITION

  TO THE HONORABLE NDGE OF SAID COURT:

          COMES NOW, Samuel Amezquita Morales, Plaintiff herein and fles this Original

  Petition complaining of Defendants, Ashley Distribution Services, LTD. and Kevin Louis

  Hill, (collectively hereinafter called Defendants), and for cause of action could show unto the

  Court the following:

                                                  I.
                                       DISCOVERY CONTROL PLAN

          Pursuant to Ru1c 190.3 T>;x. R. CIv. P., Plaintiff, SAMUEL AMEZQUITA MORALES,

  asserts that discovery should be conducted in this case under level2.

                                                     II.
                                                   PARTIES

  2.      PlaintifP SA.MUEL AMEZQUITA MORALES is an individual residing in the state of

  Texas whose Social Security number is XXX-XX-X231, and whose Texas Driver's License

  number is XXXXX264.

  2.1     Defendant, Ashle,y Distribution Services, LTD. is a corporation doing business in Texas

  and may be served with citation and a copy of Plaintiff's Original Petition through its .registered

  agent, Corporation Service Company, 8040 Excelsior Dr. Suite 400, Madison, WI, 53717.

  Plaintiff's Original Petition with Request for Disclosures to Defendants                           Page 1
Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20                          Page 21 of 26 PageID 27




          Pursuant to Rule 2$ of trie Texas Rules of Civil Procedure, if sorne otlier individual(s),

  partnership(s), corporation(s), association(s), or btisiness entity(s) of any type are owned andlo.r

  operated under the nanie or narries of the above Defendants, Plaintiffhereby demands that the

  appropriate entity be substituted.

  2.2     Defendant, KEVIN LOUIS IiILL is an individual residing in Texas and may be served

  with citation and a copy of Plaintiff's Original Petition at his residence 4732 .Kristie Lane, Balch

  Springs, TX 75180 or wherever he may be found.

                                                   III.
                                   JURISDI.CTION AN.D VENUE

  3.     Venue is proper in Johnson County, Texas pursuant to § 15.002 et. seq of the Texas Civil

  Practices and Remedies Code since all or part of the cause of action occu.rred in Johnson County,

  Texas. Furthermore, this Court has jurisdiction over this lawsuit as the amounts sought herein are

  within the jurisdictional limits of this court. While amounts of damages to be awarded will be the

  decision made by a jury of the Plaintiff's peers, to coinply with T.R.C.P. 47, as revised, Plaintiff

  states that he is seeking damages pursuant to Rule 47 (c)(2).

                                                   IV.
                                                FACTS

  4.     Plaintiff, Sainuel Amezquita IVlorales wotdd sliow this Honorable Court that on or about

  March 25, 2019, Plainti.ff, Samitel Amezquita iVlorales was operating a vehicle in obedience with

  applicable traffic laws on US Hwy 67, Alvarado, Johnson County, Texas, Defendant, Kevin Louis

  Hill was operating a company vehicle in the course and scope of his employment, travelling in

  front of PlaintifFs vehicle. Defendant, Ashley Distribution Services, LTD. entrusted Defendant,

  Kevin Louis Hill to operate the company vehicle. Defendant, Ashley Distribution Services,

  LTD., failed to properly inspect and inaintain the company vehicle. The drive shaft of the
  Plaintifs Original Petition with Requestfor Disclosures to Defendants                        Page 2
Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20                               Page 22 of 26 PageID 28




  company vehicle becanie dislodged and fell into the street in front of Plauitiff Samuel Amezquita

  Morales' vehicle, causing him to veer to the right and hit the median. As the direct and proximate

  result of this collision, Plaintiff Samuel Amezquita Morales suffered personal injui7es and

  damages as will be set foi-th more fu11y herein.

                                          V.
                        SPECIFIC NEGLIGENCE OF KEVIN LOUIS HILL

  5. Plaintiffwould show this Honorable Court and Jury that at the time ofthe occurrence in

  question, Defendant Driver, Kevin Louis Hill who was in course and scope of his employment

  with Ashley Distribution Services, LTD., was guilty of various acts and oinissions, each of

  which constituted negligence as a matter of law or at common law, and each of said acts and

  omissions, whether singularly or combined, jointly or severally, being a proximate cause of the

  occurrence in question. Said acts and omissions include, but are not limited to, the following:

              (1) Faihire to properly inspect the vehicle to ensure it was safe to operate as a person
                  using ordinary care would have done;
              (2) Failure to ensure that all parts and accessories were in a safe an proper operating
                  condition at all times as a person using ordinary care would have done;
              (3) Failttre to repair any defect or deficiency which would be likely to affect the safety
                  of operation of the vehicle;
              (4) Failure to notify his employers about an unsafe condition on the vehicle as a person
                  using ordinary care would have done;


  6.      That each and all of the i:oregoing acts and/or on-assions of negligence, taken individually,

  collectively, or in any conibination, were directly and proxiniately a cause of the serious,

  permanently, and disabling bodily injuries and damages sustained by the PLAINTIFF.




  Plaintiff's Original Petition with Request for Disclosures to Defenclant,s                    Page 3
Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20                              Page 23 of 26 PageID 29




                                               V.I.
                                       RESPONDEAT SUPERIOR

  7.      Under the docti-ine of Respondeat Superior, Ashley Distribution Services, LTD., as

  employer of Defendant, Kevin Louis Hill, is vicariously liable for the torts that Kevin Louis

  Hill, its employee, cominitted in the course and scope of his employment. The incideiit on llilarch

  25, 2019, made the basis of this lawsuit was coinmitted in the course and scope of Kevin Louis

  Hill's employmcnt with Ashley Distribution Services, LTD.

                                             VII.
                                    NEGLIGENT ENTRUSTMENT

  8.      Plaintiff would show that at the time of the collision in question, Ashley Distribution

  Services, LTD. was the owner of a commercial veliicle being driven by Delendant Driver,

  Kevin Louis Hill. Plaintiff would also show that veliicle that was driven by Defendant, Kevin
                                                                    ,
  Louis H.ill was insured by Defendant, Ashley Distribution Services, LTD. Defendant, Ashley

  Distribution Services, L•TD., entrusted the vehicle in question to Kevin Louis Hill for the

  purpose of operating it on the public streets and highways of Texas, and Defendant, Kevin

  Louis Hill operated the vehicle in question with the knowledge, consent and permission of

  Defendant, Ashley Distribution Services, LTD. At such time, Kevin Louis Hill, was

  incompetent and unfit to safely operate a motor vehicle on the public streets and highways.

  Defendant, Ashley Distribution Services, LTD., knew, or in the exercise of due care, should

  have known, that .Defendant Kevin Louis Hill was an incompetent and unfit driver and would

  create an unreasonable rislc of danger to persons and property on the public streets and highways

  of Texas. Defendant, Ashley Distribution Services, LTD. is therefore negligent for entrusting

  the veliicle in question to Defendant Kevin Louis Hill.


  Plaintiff's Original Petition with Request fo►- Disclosures to Defendants                   Page 4
Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20                              Page 24 of 26 PageID 30




                                                  VIII.
                                              DAMAGES
  9.      As a direct and proximate result of the incident in questio.n, P.laintiff sustained severe and

  painful injuries to his neck and spine.

           Plaintiffwould show that as a result of the injuries sustained by him, he has been

  required to seelc rnedical care and treatment and has incurrcd reasonable and necessary medical

  expenses in the care and treatment of his injui-ies in the past and he will, in a11 reasonab.le

  probability, continue to incur reasonable and necessary inedical expenses in the treatment of his

  injuries in the fiiture; he has experienced pain and suffering, mental anguish and emotional

  tr auma in the past and he will, in all reasonable probability, continue to experience pain and

  suffering, mental anguish ancl elnotional trauma in the future; he has become physically impaired

  and such itnpaizment will, in all reasonable probability, remain with him for the rest of his life;

  he has beco.me disabled and such disability will, in all reasonable probability, remain with him

  for the rest of his life.

                                                     ~~

  10.     Pleading further, if it be shown that Plaintiff was suffering from a previous injury,

  condition and/or disease at the time of the event in question, then such injury, condition and/or

  disease was aggravated as a proxiniate result of this occurrence.



                                                      X.
                                        JURY TRIAL REQUEST

  11.     Pursuant to Ru1e 216, TFx. R. Civ. P., P1ai.ntifF, Samuel Amezquita Morales requests a

  trial by jury.



  Plaintiff s Original Petition with Reguest for• Disclosures to Defendants                         Page 5
Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20                              Page 25 of 26 PageID 31




                                       XI.
             FOR TIiE ATTENTION OF THE COURT AND DEFENDANTS ONLY

  12.     Served with Plaintiff's Original Petition is Plaintif~''s First Request for Disclosures to

  Defendants. It is Plaintiff's position that this notice is sufficient to put each Defendant and each.

  Defendant's counsel, if any, on notice of any and all discovery deadlines applicable to the

  attached discovery reqtiests. Ptirsuant to Rule 194, each Defendant herein is reqtiest to disclose

  within fifty (50) days of the service of this request, the infoi7nation and materials described in

  Rule 194.2 a-1.

          WHEREFORE, PREMISES CONSIDERED, .Plaintiff prays that Defendants,

  individually and/or collectively be cited to appear an.d answer hereiii in accordance with the laws

  of the State of Texas; and that upon hearing hereon, he have judgment of and frorn the

  Defendants, individually and/or eollcctively, in the arnount of his damages proved; for a11 costs

  of Court; for pre judgment interest as allowed by law; for post judgnient interest frorn the date of

  judgrnent tmtil paid at the legal rate as established by the Texas Revised Civil Statutes; and for

  such other and further relief, both general and special, at law or in equity, to which he may show

  himself to be justly entitled.

                                                    Respectfully submitted,
                                                    LAW OFFICE OF COBY L. WOOTEN,
                                                                 Y T        , P. C.

                                                    Vl
                                                     OBY L. WOOIAN     ,
                                                    State Bax No. 0079774
                                                    MATTILYN SMITH
                                                    State Bar No. 24097093
                                                    1301 Ballinger Street, Suite 100
                                                    Fort Worth, Texas 76102
                                                    (817) 632-8400
  Plaintiff's Original Petitioia with Request for Disclosures to Defendants              Page 6
Case 3:20-cv-03580-E Document 1-2 Filed 12/07/20                          Page 26 of 26 PageID 32




                                                   (817) 529-2629 - FAX
                                                   coby a,cobywootenlaw.com
                                                   mattilyxi(@cobyvvootentaw.com
                                                   jasaice(a7cobywootenlaw.com
                                                   ATTORNEY FOR PLAINTIFF




  Plaintiff's Original Petition with Request for• Disclosures to Defendan4s          Page 7
